Exhibit 10.9



NYFIX, INC.
2007 OMNIBUS EQUITY COMPENSATION PLAN
NON-QUALIFIED STOCK OPTION AGREEMENT



                    Non-Qualified Stock Option Agreement (this “Agreement”),
dated as of October
2, 2007 (the “Date of Grant”), between NYFIX, Inc. (“NYFIX”) and Steven
Vigliotti (the
“Participant”).





BACKGROUND





                    Pursuant to the terms of the NYFIX, Inc. 2007 Omnibus Equity
Compensation
Plan (the “Plan”), and subject to the approval of the Plan by the stockholders
of NYFIX, NYFIX
desires to (i) provide an incentive to the Participant, (ii) encourage the
Participant to contribute
materially to the growth of NYFIX and its subsidiaries (collectively, the
“Company”) and (iii)
more closely align the Participant’s economic interests with those of NYFIX
stockholders by
means of a Nonqualified Stock Option Grant. Whenever capitalized terms are used
in this
Agreement, they shall have the meanings set forth in this Agreement or, if not
defined in this
Agreement, as set forth in the Plan.

                    The Plan allows the Company to provide rewards and
incentives to certain
employees of the Company by, among other things, granting them opportunities to
purchase
shares of Stock. The Committee has determined that it would be in the best
interest of the
Company and its stockholders to grant the Options to the Participant under the
Plan.

                    In consideration of the covenants and agreements set forth
in this Agreement, and
intending to be legally bound hereby upon the approval of the Plan by the
stockholders of
NYFIX, the Participant and NYFIX hereby agree as follows:





ARTICLE 1





GRANT OF OPTIONS





                    1.1     Grant of Options. The Participant is hereby granted
Nonqualified Stock
Options representing the right to purchase 181,369 shares of Stock subject to
the restrictions and
conditions set forth in this Agreement and subject to the approval of the Plan
by the stockholders
of NYFIX. References in this Agreement to “Option” and “Options” mean the
options granted
hereby, individually and in the aggregate.

                    1.2     Option Price. The Option Price of the Options is
$4.60 per share,
which is the same as the Fair Market Value of a share of Stock on the Date of
Grant. 

                    1.3     Grant Information. The Options have been granted
under the Plan. The
Committee authorized the grant of the Options on October 2, 2007.






ARTICLE 2





EXERCISABILITY OF OPTIONS





                    All of the Options are unvested on the Date of Grant.
Options shall vest upon, but
only upon, the earliest to occur of the events described in Section 2.1, 2.2 or
2.3 and shall
become exercisable as described in Section 2.4, in each case subject to the
limitations set forth in
Section 2.5. All unvested Options shall be forfeitable as set forth in Section
2.5 and shall be
non-transferable as set forth in Section 5.2. All shares of Stock issued upon
exercise of Options
shall be transferable, although:

                              (a)     transferability may be subject to
pre-clearance, blackout,
registration and other requirements and restrictions under the Company’s insider
trading and
other compliance policies and procedures; and

                              (b)     transfers by executive officers should be
reviewed in advance to
determine if there would be any potential liability for short-swing profits
under Section 16(b) of
the Securities Exchange Act of 1934.

                    2.1     Time Vesting. If not sooner vested and unless
previously forfeited
pursuant to Section 2.5, all of the Options shall vest based on the passage of
time as follows:

                              (i)      25% of the Options shall vest on March
10, 2008; and

                              (ii)     the remaining 75% of the Options shall
vest ratably on the 10th day
of each month over the next 36 months such that 100% of the Options are vested
on March 10,
2011.





                    If a partial Option would vest on any date, the total number
of Options vesting on
such date shall be rounded up to the nearest whole Option.

                    2.2     Accelerated and Continued Vesting. If not sooner
vested and exercisable,
and unless previously cancelled pursuant to Section 2.5 or 4.2,

                              (i)     all of the Options shall vest and become
immediately exercisable
upon a termination of the Participant’s employment (a) by the Company without
Cause (as
defined in Section 5.1) or (b) by the Participant for Good Reason (as defined in
Section 5.1), in
either case within one year following a Change in Control; and

                              (ii)    following a termination of the
Participant’s employment (a) by the
Company without Cause or (b) by the Participant for Good Reason, in either case
prior to or
more than one year following a Change in Control, the Participant’s Options that
would have
vested through the month that includes the last day of the period for which the
Participant
receives severance, if any, following such termination (the “Severance Period”),
shall
immediately vest.

                    2.3     Discretionary Vesting and Exercisability. The
Committee may accelerate
the vesting of any or all of the Options at any time and for any reason.





2






                    2.4     Exercise; Restriction on Exercise. No unvested
Options shall be
exercisable. All vested Options shall become exercisable at the time they first
vest and shall
cease to be exercisable at the time they expire and are forfeited as provided in
Section 2.5 or
Article 4.

                    2.5     Effect of Termination of Employment on Vesting;
Expiration of Unvested
Options. All unvested Options expire upon the earliest to occur of:

                              (i)     the time of notification of the
termination of the Participant’s
employment by the Company for Cause;

                              (ii)    termination of the Participant’s
employment for any reason other
than Cause or, if later, the expiration of the Severance Period, if applicable;
and

                              (iii)   expiration as provided in Section 4.1.





                    2.6     Change in Control. Except as otherwise provided in
this Agreement, the
effect of a Change in Control on the Participant’s Options is subject to Section
17 of the Plan.





ARTICLE 3





EXERCISE OF OPTIONS





                    3.1     Person Who Can Exercise. Exercisable Options may
only be exercised by
the Participant, except that, in the event of the Disability of the Participant,
those Options may be
exercised by the Participant’s legal guardian or legal representative and, in
the event of death,
those Options may be exercised by the executor or administrator of the
Participant’s estate or the
Person or Persons to whom the Participant’s rights under those Options pass by
will or the laws
of descent and distribution.

                    3.2     Procedure for Exercise. Exercisable Options may be
exercised in whole or
in part with respect to any portion thereof that is exercisable. To exercise an
exercisable Option,
the Participant (or such other Person who shall be permitted to exercise that
Option as set forth in
Section 3.1) must complete, sign and deliver to the Company an exercise notice
in a form to be
provided by the Company together with payment in full of the Option Price
multiplied by the
number of shares of Stock with respect to which that Option is exercised, in
accordance with the
option exercise procedures of the Company as in effect from time to time. The
right to exercise
any Option shall be subject to the satisfaction of all conditions set forth in
such form of exercise
notice. Payment of the Option Price shall be made in cash (including check, bank
draft, or
money order). The Participant’s right to exercise the Option shall be subject to
the satisfaction
of all conditions set forth in such exercise notice.

                    3.3     Withholding of Taxes.

                              (i)     The Company shall withhold or deduct from
any or all payments
or amounts due to or held for the Participant (or such other Person who may be
permitted to
exercise Options as set forth in Section 3.1), whether due from the Company or
held in the
account of the Participant (or such other Person) at any broker facilitating the
exercise of





3






Options, or secure payment from the Participant of, an amount (the “Withholding
Amount”)
equal to all taxes (including unemployment (including FUTA), social security and
medical
(including FICA), and other governmental charges of any kind as well as income
and other
taxes) required under any applicable law to be withheld or deducted with respect
to any and all
taxable income and other amounts attributable to the Options.





                              (ii)   The Withholding Amount shall be determined
by the Company.

                              (iii)   Immediately upon request by the Company,
the Participant agrees to pay all, or a portion
if so requested by the Company, of the Withholding Amount to the Company in
cash. 

                              (iv)   The timing of withholding or deduction from
such payments or
amounts shall be determined by the Company.





ARTICLE 4





EXPIRATION OF OPTIONS





                    4.1     Expiration. Vested and unvested Options shall expire
at 5:00 p.m.,
Eastern Daylight Time on October 2, 2017.

                    4.2     Earlier Expiration. Notwithstanding Section 4.1,
unless otherwise
determined by the Committee, Options shall be forfeited and shall expire on the
earliest to occur
of the following:





                              (i)      all unvested Options shall expire as
provided in Section 2.5;

                              (ii)     upon the Participant’s termination of
employment by the Company for Cause,
all vested Options shall expire immediately at the time notice of such
termination is given (unless
otherwise determined by the Company in its sole discretion);

                              (iii)    upon the Participant’s termination of
employment by the Company
without Cause or the Participant’s resignation from employment with the Company
other than in
connection with death or Disability, all vested Options shall expire upon the
earlier of (a) the
ninetieth day following the date of such termination or (b) the expiration of
the Options under
Section 4.1; and

                              (iv)    upon the Participant’s termination of
employment due to the
Participant’s death or Disability, all vested Options shall expire upon the
earlier of (a) the 12-
month anniversary of the date of such termination or (b) the expiration of the
Options under
Section 4.1. 

                              4.3     Cancellation. Vested and unvested Options
which expire unexercised shall
be treated as cancelled.

                              4.4     Effective Date. For purposes hereof,
except as otherwise set forth in
Sections 2.5 and 4.2, the date of resignation or termination of employment means
the last date of





4






actual employment, even if a different date is used for administrative
convenience in connection
with employee retirement, benefit or welfare plans.





ARTICLE 5

MISCELLANEOUS



                    5.1      Definitions.



                              (i)   “Cause” shall mean that the Company has
“cause” to terminate the
Participant’s employment, as defined in the Employment Agreement between the
Participant and
the Company dated January 31, 2006 (the “Employment Agreement”).

                              (ii)   “Disability” shall mean disability as
determined by the Committee
in accordance with the standards and procedures similar to those under the
Company’s long-term
disability plan, if any. If at any time that the Company does not maintain a
long-term disability
plan, “Disability” shall mean any physical or mental disability which is
determined to be total
and permanent by a doctor selected in good faith by the Committee.

                              (iii)  “Change in Control” shall mean: (a) the
sale or disposition, in one
or a series of related transactions, of all or substantially all of the assets
of NYFIX to any
“person” or “group” (as such terms are defined in Sections 13(d)(3) and 14(d)(2)
of the
Exchange Act) other than Warburg Pincus Private Equity IX, L.P. or its
Affiliates; (b) any
person or group, other than Warburg Pincus Private Equity IX, L.P. or its
Affiliates, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act),
directly or indirectly, of more than 50% of the total voting power of the voting
stock of NYFIX
(or, if NYFIX is not the survivor, the survivor), including by way of merger,
consolidation or
otherwise (other than an offering of Stock to the general public through a
registration statement
filed with the Securities and Exchange Commission); or (c) any person or group,
other than
Warburg Pincus Private Equity IX, L.P. or its Affiliates, is or becomes the
beneficial owner,
directly or indirectly, of 35% or more of the combined voting power of NYFIX’s
then
outstanding securities during any twelve-month period.

                              (iv)  “Good Reason” shall mean that the
Participant has “good reason”
to terminate his employment, as defined in the Employment Agreement.

                    5.2     Options Not Transferable. Options may not be
transferred (other than by
will or laws of descent and distribution). Any attempt to effect a transfer of
Options that is not
permitted by the Plan or this Agreement shall be null and void.

                    5.3     Code Section 409A. The parties recognize that
certain provisions of this
Agreement may be affected by Code Section 409A and agree to negotiate in good
faith to amend
this Agreement with respect to any changes necessary or advisable to comply with
Code Section
409A.

                    5.4     Code Section 162(m). The Options were granted in a
manner intended to
meet the requirements of “qualified performance based compensation” under Code
Section





5






162(m), including the requirement that the stockholders of NYFIX approve of the
Grant before it
can be effective.

                    5.5     Notices. All notices, requests and demands to or
upon the parties hereto to
be effective shall be in writing (including by telecopy), and, unless otherwise
expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or three days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
or email notice,
when received, addressed as follows to the Company and the Participant, or to
such other address
as may be hereafter notified by the parties hereto:



                              (i)      If to the Company, to it at the following
address:     NYFIX, Inc.
100 Wall Street - 26th Floor
New York, NY 10005
Attn: General Counsel



                              (ii)    If to the Participant, to his most recent
primary residential address or business telecopy or
email address as shown on the records of the Company.

                    5.6     No Right To Continued Employment. The Participant
acknowledges and
agrees that, notwithstanding the fact that the vesting of the Options is
contingent upon his
continued employment by the Company, this Agreement does not constitute an
express or
implied promise of continued employment or confer upon the Participant any
rights with respect
to continued employment by the Company.

                    5.7     Amendments and Conflicting Agreements. This
Agreement may be
amended by a written instrument executed by the parties which specifically
states that it is
amending this Agreement or by a written instrument executed by the Company which
so states if
such amendment is not adverse to the Participant or relates to administrative
matters.

                    5.8     Governing Law and Interpretation. This Agreement
shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware
applicable to
contracts made and to be performed therein without regard to the conflicts of
law principles
thereof. Whenever the word “including” is used herein, it shall be deemed to be
followed by the
phrase “without limitation.” Unless otherwise specified herein, all
determinations, consents,
elections, and other decisions by the Committee may be made, withheld, or
delayed in its sole
and absolute discretion.

                    5.9     Titles. Titles are provided herein for convenience
only and are not to
serve as a basis for interpretation or construction of this Agreement.

                    5.10    Counterparts. This Agreement may be executed in
counterparts, which
together shall constitute one and the same instrument and which will be deemed
effective
whether received in original form or by telecopy or other electronic means.
Facsimile signatures
shall be as effective as original signatures.





6






                    5.11     Construction. The construction of this Agreement is
vested in the
Committee, and the Committee’s construction shall be final and conclusive on all
Persons.

                    5.12     Effective Date of Agreement. This Agreement is
effective as of the date
the stockholders of NYFIX approve the Plan.





* * *





7






                   IN WITNESS WHEREOF, the Company has caused this Agreement to
be
executed by a duly authorized officer.



NYFIX, INC.




By:  /s/ Scott A. Bloom       
Name: Scott A. Bloom        



 



PARTICIPANT’S ACCEPTANCE





                    The Participant acknowledges that he has read this
Agreement, has received and read
the Plan, and understands the terms and conditions of this Agreement and the
Plan and hereby
accepts the foregoing Options and agrees to be bound by the terms and conditions
of this
Agreement and the Plan.

                         PARTICIPANT

                        /s/ Steven  Vigliotti                   
                        Signed





8

